Case 4:18-cr-00055-ALM-CAN Document 80 Filed 07/17/19 Page 1 of 2 PageID #: 193



                                                                   r-
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION I |yL | 7 £019
   UNITED STATES OF AMERICA                          §
                                                     §
                                                                    j
                                                                    | D1 L> L
   v.                                                §        No. 4:l CRS5~
                                                     §        Judge Mazzant
   ESWIN DANIEL BALAN AVILA (8)                      §
                                       FACTUAL BASIS

           The defendant, Eswin Daniel Balan Avila, hereby stipulates and agrees that at all

   times relevant to the Indictment herein, the following facts were true:

           1. That the defendant, Es in Daniel Balan Avila, who is changing his plea to

   guilty, is the same person charged in the Indictment.

           2. That Es in Daniel Balan Avila and one or more persons in some way or

  manner made an agreement to commit the crime charged in the Indictment, to

  manufacture and distribute 5 kilograms or more of a mixture or substance containing a

  detectable amount cocaine intending, knowing, and with reasonable cause to believe that

  the cocaine will be unlawfully imported into the United States.

           3. That Eswin Daniel Balan Avila knew the unlawful purpose of the

  agreement and joined in it with the intent to further it.

           4. That Eswin Daniel Balan Avila knew that the amount involved during the

  term of the conspiracy involved at least 450 kilograms of a mixture or substance

  containing a detectable amount of cocaine. This amount was involved in the conspiracy




  Factual Basis
  Page 1
Case 4:18-cr-00055-ALM-CAN Document 80 Filed 07/17/19 Page 2 of 2 PageID #: 194




   after the defendant entered the conspiracy, was reasonably foreseeable to the defendant

   and was part of jointly undertaken activity.

                  DEFENDANT S SIGNATURE AND ACKNOWLEDGMENT

           5. I have read this Factual Basis and the Indictment and have discussed them

   with my attorney. I fully understand the contents of this Factual Basis and agree without

   reservation that it accurately describes the events and my acts.




     COUNSEL FOR DEFENDANT’S SIGNATURE AND ACKNOWLEDGMENT

           6. I have read this Factual Basis and the Indictment and have reviewed them

   with my client. Based upon my discussions with the defendant, I am satisfied that the

   defendant understands the Factual Basis and the Indictment.




  Factual Basis
  Page 2
